Citation Nr: 1755176	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to June 1966.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral hearing loss.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

A review of the record indicates that the Veteran's claim of service connection for bilateral hearing loss was previously denied by the RO in an unappealed September 2007 rating decision.  In the March 2012 rating decision on appeal, the RO did not address the issue of whether new and material evidence had been received to reopen the previously denied claim, but addressed the issue only on the merits.  The Board is obligated by 38 U.S.C.A. 5108, 7104(b) to address whether new and material evidence has been submitted prior to addressing the merits of the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, the issue on appeal has been recharacterized as set forth above on the cover page of this decision.  In light of the favorable determination below, no prejudice to the Veteran has resulted from the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied service connection for bilateral hearing loss.  Although the Veteran was notified of the RO's decision and his appellate rights in a September 2007 letter, he did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence associated with the claims file since the September 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and, assuming its credibility, raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  The evidence is in equipoise as to whether the Veteran's current hearing loss disability is causally related to incidents during his active service, including noise exposure and/or exposure to jet fuel.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received to warrant reopening of the claim of service connection for bilateral hearing loss.  38 U.S.C. § 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Affording the Veteran the benefit of the doubt, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Factual Background

At the Veteran's January 1963 military enlistment medical examination, his ears were examined and determined to be normal.  A whisper test revealed normal hearing acuity of 15/15, bilaterally.  In-service treatment records are negative for complaints or findings of decreased hearing acuity or a hearing loss disability.  

At the Veteran's June 1966 military separation medical examination, his ears were again examined and determined to be normal.  Audiometric testing was performed.  The Board notes that audiometric test results dated prior to January 1, 1967, are presumed to have been reported in units pursuant to standards set forth by the American Standards Association (ASA), unless otherwise indicated.  Since January 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any ASA units found in service medical records dated prior to January 1, 1967, are converted to ISO-ANSI units by adding 15 dB to 500 Hertz, 10 dB to 1000, 2000, and 3000 Hz, and 5 dB at 4000 Hz.  

The audiometric testing conducted at the Veteran's June 1966 separation examination, converted to ISO-ANSI, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
-5
LEFT
5
0
0
10
0

In June 2007, the Veteran submitted an original application for VA compensation benefits, seeking service connection for hearing loss.  He indicated that he had been exposed to loud noises from jet engines during active duty and had experienced a gradual decrease in his hearing acuity since that time.  

In support of his claim, the Veteran submitted the results of multiple audiometric examinations conducted between April 1983 and May 2007 showing a gradual decrease in hearing acuity.  

In an August 2007 statement, the Veteran reported that his hearing loss decline started with noise exposure in the military.  He stated that all of his work was performed on the flight line or deck of an aircraft carrier.  He asserted that his hearing loss was attributable to that noise exposure.

In a September 2007 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, finding that the record showed that the Veteran's hearing loss did not begin in service or within one year of separation, nor was there evidence of a link between his current hearing loss and his active service.  Although the Veteran was duly notified of the decision and his appellate rights in a September 2007 letter, he did not appeal this decision nor was new and material evidence received within one year; thus the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

In November 2011, the Veteran submitted an application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral hearing loss.  He asserted that his bilateral hearing loss was the result of exposure to jet fuel, organic solvents, and noise while serving in the Navy. 
 
In support of his claim the RO obtained post-service clinical records spanning the period from 1979 to 2016.  In pertinent part, audiogram results dated from 1979 to 2012 shows a progression in the Veteran's hearing loss in the 1990's.  In February 1991, the examiner noted that the Veteran had slight impairment of high frequency hearing in both ears at 6000 Hertz only, and was stable.  The examiner further noted that the Veteran attributed his hearing impairment to jet noise exposure during military service. 
 
The Veteran was afforded a VA medical examination in January 2012.  He reported that he was unable to communicate effectively without his hearing aids.  He also asserted that his difficulties were greater if there was more than one speaker, or if he was in a reverberant environment.  An audiology examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
55
55
LEFT
40
50
65
65
65

Speech discrimination was noted as 96 percent in the right ear, and 90 percent in the left ear.  The examiner confirmed a diagnosis of sensorineural hearing loss of both ears.  The examiner opined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of an event in military service.  The examiner's rationale was that the Veteran's June 1966 military separation examination indicated normal hearing in both ears.  

In March 2012 and May 2012 statements, the Veteran asserted that his hearing loss was a direct result of exposure to jet fuel and organic solvents while serving in the Navy.  He stated that his hearing loss escalated in the same pattern as his peripheral neuropathy.  He further reported that there was some indication of hearing loss over 20 to 30 years ago, but not significant enough for him to note.  He stated that the real escalation started in the early 2000's.  
 
In support of his claim, in April 2012, the Veteran submitted an article titled, Effects of Concurrent Noise and Jet Fuel Exposure on Hearing Loss.  
 
In a June 2012 private medical record, the Veteran complained of hearing loss and tinnitus.  Dr. C.S. noted that the Veteran wanted to discuss the possibility that hearing loss was due to jet fuel, organic solvents, possible Agent Orange exposure, and exposure to excessive noise.  The Veteran stated that he needed the information for VA disability.  The Veteran reported a negative family history of hearing loss.  Dr. C.S. noted flat moderate sensorineural hearing loss in the right ear, and mild sloping to severe high frequency hearing loss in the left ear.  Speech discrimination was noted as 72 percent in the right ear, and 84 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss was noted.  Dr. C.S. noted that the audio results were reviewed.  He discussed that chemicals may have contributed to part of the Veteran's sensorineural hearing loss, along with noise exposure. 

In a January 2013 letter, Dr. G.W. reported that the Veteran was under his care, and his bilateral sensorineural hearing loss was stable.  Dr. G.W. stated that the Veteran served in the military and was stationed on an aircraft carrier, and that he was exposed to jet fuel on a daily basis.  Dr. G.W. opined that it is probable that the daily noise exposure contributed to his hearing loss.  Dr. G.W. further opined that it was also possible that the daily exposure to the chemicals in jet fuel may be a contributing factor to his hearing loss.

The Veteran underwent a VA medical examination in November 2013.  He reported that he was unable to communicate without hearing aids.  Examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
55
50
LEFT
40
50
55
60
60

Speech discrimination was noted as 96 percent in the right ear, and 92 percent in the left ear.  The examiner noted a diagnosis of sensorineural hearing loss of both ears.  The examiner opined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's hearing acuity was normal at separation.  Further, the Veteran's occupational hearing exams indicated normal hearing sensitivity from 1979 through 1988.  The first evidence of hearing loss was not documented until 1989-1990, approximately 23 year post service.  The Veteran reported that genetic hearing loss had been ruled out by recent genetic testing.  The examiner acknowledged the reports from Dr. G.W., including his impression of "slowly progressive hearing loss with sudden, rapid progression likely autoimmune given the correlation with his symptomatic polyneuropathy."  The examiner noted, however, that there are no clear, definitive studies that she is aware of, supporting a direct association between jet fuel exposure and noise supporting delayed onset hearing loss.  

In a March 2014 letter, Dr. C.S. reported that he had seen the Veteran over the past year for complaints of bilateral sensorineural hearing loss.  Dr. C.S. stated that the Veteran had given a strong history of both noise and chemical exposure over the years.  Dr. C.S. noted that the Veteran had seen more than one specialist concerning his hearing loss and the possibility that it is related to exposure of jet fumes.  Dr. C.S. then provided a referral to an article previously submitted into evidence by the Veteran in The Journal of Occupational of Environmental Medicine, entitled Effects of Concurrent Noise in Jet Fuel Exposure on hearing loss.  Dr. C.S. stated that this particular article determined that there was indeed a cause and effect relationship between occupational exposure and hearing loss.

In a May 2015 VA medical opinion addendum, a VA examiner opined that it is less likely than not that the Veteran's hearing loss is due to military noise exposure or jet fuel exposure in service.  The examiner explained that during the Veteran's service from 1963 to 1966, he had normal hearing as tested by audiometric testing.  The Veteran had normal hearing as further tested up through 1988.  It was not until after this, more than 20 years after leaving service, that any hearing loss was detected.  The examiner further explained that while literature does support jet fuel and noise as a potential cause of hearing loss, this jet fuel exposure appears to cause hearing loss within three to five year of jet fuel exposure.  
 
In April 2017, the Veteran testified that he had never been exposed to anything louder than the military noise he experience while on active duty.  He reported that he has worn hearing aids since 2003.  The Veteran also stated that he had not been exposed to noise or jet fumes after military service.


Analysis

New and Material Evidence 

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

As set forth above, in a September 2007 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, finding that a link to the Veteran's military service was not shown.  The Veteran was notified of his appellate rights in a September 2007 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  He does not contend otherwise.  Thus, the RO's September 2007 rating decision is final and not subject to revision on the same factual basis.  

In this appeal, the Veteran seeks to reopen his claim of service connection for bilateral hearing loss.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in September 2007.

The pertinent evidence that has been received since the September 2007 rating decision includes the March 2014 opinion from Dr. C.S., identifying a cause and effect relationship between occupational exposure to noise and jet fuel and hearing loss.  Given the basis for the prior denial of the claim, and presuming the credibility of this evidence, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim; therefore, the claim is reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  3 8 C.F.R. § 3.303 (d) (2017).
 
In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the evidence, the Board finds that service connection is warranted for bilateral hearing loss.  

First, the evidence shows a current bilateral hearing loss.  In this regard, the Veteran was diagnosed as having a bilateral sensorineural hearing loss disability during the January 2012 VA examination.  

Next, the evidence of record shows in-service exposure to noise and jet fuel.  As detailed above, the Veteran has reported exposure to noise and jet fuel while serving in the Navy.  The Board finds his statements credible and consistent with the circumstances of his service, including the duties of his MOS.  Accordingly, in-service noise and jet fuel exposure is established.  

Having found satisfactory evidence of a current disability and in-service noise and jet fuel exposure, the final question for consideration is whether the Veteran's current bilateral hearing loss is related to such in-service exposure.

The Board acknowledges the conflicting medical opinions in this regard.  As set forth above, the record contains opinions from G.W. and C.S., both of whom noted a cause and effect relationship between exposure to noise and jet fuel and hearing loss.  This is consistent with the medical article referenced above, Effects of Concurrent Noise in Jet Fuel Exposure on Hearing Loss.  On the other hand, VA examiners have concluded that it is less likely than not that the Veteran's hearing loss is due to military noise exposure or jet fuel exposure in service.  

In determining the probative weight to be assigned to these medical opinions, the Board must consider factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In that regard, the Board notes that the medical professionals who provided opinions in this case are clearly competent to render an opinion as to the etiology of the Veteran's hearing loss.  Both examiners based their opinions on the Veteran's medical history.  Given the rationales provided, the Board is unable to assign greater probative weight to the opinions of the VA examiners versus those of the private physicians.  

As indicated previously, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made.  Thus, the Board finds that the evidence of record is in equipoise and therefore sufficient to award service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


